TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00010-CV


The Tapestry Group, Inc. and Tapestry Group Parkview, L.L.C., Appellants

v.


Parkview Place, Ltd., Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 05-394-C368, HONORABLE BURT CARNES, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

	Appellants the Tapestry Group, Inc. and Tapestry Group Parkview, L.L.C. have filed
a motion to dismiss their appeal because the parties have settled the case.  See Tex. R. App. P.
42.1(a).  We grant the motion and dismiss the appeal.  See id.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Appellants' Motion
Filed:   April 4, 2008